       Case 2:20-cv-01278-ILRL-DMD Document 93 Filed 03/19/21 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

THE PARADIES SHOPS, LLC                                     CIVIL ACTION

VERSUS                                                      NO. 20-1278
                                                            c/w NO. 20-3260

BROTHERS PETROLEUM, LLC                                     SECTION "B"(3)

                               ORDER AND REASONS

       Considering plaintiff The Paradies Shops, LLC’s (“Paradies”)

“Motion to Vacate Arbitration Award” (Rec. Doc. 75), defendant

Brothers      Petroleum,     LLC’s    (“Brothers”)    “Motion     to      Confirm

Arbitration Award” (Rec. Doc. 68), along with other various matters

during the March 17, 2021 video hearing, and for oral reasons given

at same,

       IT IS ORDERED that Paradies’ motion to vacate arbitration

award (Rec. Doc. 75) is DENIED;

       IT   IS   FURTHER    ORDERED   that   Brothers’   motion      to   confirm

arbitration award (Rec. Doc. 68) is GRANTED IN PART and DENIED IN

PART     relative   to     specific   performance    because    of     the   more

practicable relief afforded in awarding monetary damages;

       IT IS FURTHER ORDERED that Brothers’ pending motion to dismiss

for failure to state a claim (Rec. Doc. 90) and motion for partial

summary judgment (Rec. Doc. 91) are DISMISSED AS MOOT;

       IT IS FURTHER ORDERED that after an opportunity for review by

Paradies’ counsel, Brothers’ counsel shall propose a form judgment

based on the oral reasons rendered today no later than Friday,

March 19, 2021.
                                        1
Case 2:20-cv-01278-ILRL-DMD Document 93 Filed 03/19/21 Page 2 of 2



New Orleans, Louisiana this 17th day of March 2021



                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                2
